Citation Nr: 1615117	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  11-11 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD) and major depressive disorder with a history of alcohol abuse, rated as 30 percent disabling prior to July 12, 2010, and as 70 percent disabling from October 1, 2010.

2.  Entitlement to an effective date prior to October 1, 2010, for the award of a total disability rating based on individual unemployability (TDIU).

3.  Entitlement to service connection for a leg infection.  

4.  Entitlement to service connection for drug abuse, to include as secondary to service-connected PTSD.

5.  Entitlement to service connection for benign prostatic hyperplasia, to include as due to herbicide exposure.  

6.  Entitlement to service connection for onychodystrophy and splitting, to include as due to herbicide exposure.  

7.  Entitlement to service connection for a sleep disorder. 

8.  Entitlement to service connection for fatigue.

9.  Entitlement to service connection for concentration problems.

10.  Entitlement to service connection for left leg radiculopathy, claimed as leg numbness, to include as due to herbicide exposure.  

11.  Entitlement to service connection for a right wrist disorder.


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1969 to July 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from August 2008 and February 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

The August 2008 rating decision denied the Veteran's claims of service connection for depression, benign prostatic hyperplasia, folliculitis/onychodystrophy/splitting, sleep disability, flashbacks, memory loss, hallucinations, a leg infection, left lumbar radiculopathy (claimed as left leg numbness), alcohol/drug abuse, right wrist carpi radialis tendonitis, headaches, fatigue, and problems concentrating.  The Veteran entered a notice of disagreement as to each denial in September 2008.  In a February 2011 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection for major depressive disorder included such in the characterization of the Veteran's PTSD disability.  The AOJ issued a statement of the case on the remainder of the issues in March 2011 and, in April 2011, the Veteran perfected his appeal by the filing of a substantive appeal (VA Form 9).  

In an August 2015 rating decision, the AOJ granted service connection for headaches, pseudofolliculitis barbae, and alcohol abuse.  With regard to the Veteran's alcohol abuse, such was determined to be secondary to his PTSD and major depressive disorder and was included in the characterization of such service-connected disability.  Such disability was also noted to include flashbacks, memory loss, and hallucinations.  Therefore, as such award of service connection is a full grant of the benefits sought on appeal with respect to such claims, these issues are no longer in appellate status.

The AOJ issued a supplemental statement of the case on the remainder of the issues in August 2015; however, while such did not include the issue of entitlement to service connection for concentration problems, the Veteran has not withdrawn such issue and, therefore, it remains on appeal.

The February 2011 rating decision assigned a temporary total evaluation for the Veteran's PTSD and major depressive disorder, effective July 12, 2010, because of hospitalization over 21 days and granted a 70 percent rating for such disability as of October 1, 2010.  Such also awarded a TDIU as of October 1, 2010.  The Veteran entered a notice of disagreement as to each denial in April 2011.  Specifically, he stated that he desired "100% service connection for PTSD" and indicated that he "should have been awarded for major depression/PTSD on [June 18, 2008]."  In May 2011, the AOJ requested clarification of the latter statement as the Veteran had been service-connected for PTSD since October 16, 2007.  In a June 2011 statement, the Veteran clarified that he should have been awarded a 100 percent rating for major depression/PTSD and a TDIU as of October 16, 2007.  However, despite the Veteran's April 2011 notice of disagreement as to the evaluation of his PTSD, which he again stated in June 2011, the AOJ issued a statement of the case in March 2013 only addressing the issues of entitlement to an effective date prior to October 1, 2010, for the award of a 70 percent rating for PTSD and entitlement to an effective date prior to October 1, 2010, for the award of TDIU.  Subsequently, the Veteran perfected his appeal by filing a substantive appeal (VA Form 9) in which he argued both for earlier effective dates as well as entitlement to a 100 percent rating for PTSD.  While the AOJ subsequently issued supplemental statements of the case in May 2015 and August 2015, such likewise only addressed the effective date issues.  However, in light of the Veteran's statements regarding his disagreement with the assigned 30 and 70 percent ratings, the Board has recharaterized the issue of entitlement to an effective date prior to October 1, 2010, for the award of a 70 percent rating for PTSD to reflect consideration of entitlement to increased ratings for such disability.

In this regard, while the Veteran's appeal with regard to his claim for increased ratings for PTSD has not been addressed in a statement of the case, the Board has retained jurisdiction over the issue.  The express writing of 38 U.S.C.A. § 7105(a) (West 2014) states that "appellate review will be initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case is furnished."  In Archbold v. Brown, 9 Vet. App. 124, 132 (1996), however, the United States Court of Appeals for Veterans Claims (Court) found that the issuance of a statement of the case is not an absolute requirement for acceptance of a substantive appeal.  Where a written statement specifically identifies the issues appealed and contains specific arguments as to the errors made by the RO in denying the claim, the Court found that the statement meets the requirement for a timely filed substantive appeal, even if it is filed prior to the issuance of the statement of the case.  The Board notes that, following his April 2011 notice of disagreement, the Veteran's June 2011 statement that he is entitled to a 100 percent rating for PTSD may be construed as a substantive appeal as to his increased rating claim and was received within the one-year appeal period of the issuance of the February 2011 rating decision.  Moreover, such demonstrated his intent to move forward with the claim.  Given the foregoing, the Board concludes that all of the elements necessary for a perfected appeal on the issue were completed at that time.  Therefore, it is properly before the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issues of entitlement to service connection for a leg infection, drug abuse, sleep disorder, fatigue, and concentration problems are addressed in the decision below.  The remainder of the issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  At no time during the pendency of the claim does the Veteran have a current diagnosis of a leg infection, and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.

2.  At no time during the pendency of the claim does the Veteran have a current diagnosis of drug abuse, and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.

3.  At no time during the pendency of the claim does the Veteran have a current diagnosis of a sleep disorder separate and distinct from his service-connected PTSD with major depressive disorder and a history of alcohol abuse, and the record does not contain a recent diagnosis of such separate and distinct disability prior to the Veteran's filing of a claim.

4.  At no time during the pendency of the claim does the Veteran have a current diagnosis of fatigue separate and distinct from his service-connected PTSD with major depressive disorder and a history of alcohol abuse, and the record does not contain a recent diagnosis of such separate and distinct disability prior to the Veteran's filing of a claim.

5.  At no time during the pendency of the claim does the Veteran have a current diagnosis of concentration problems separate and distinct from his service-connected PTSD with major depressive disorder and a history of alcohol abuse, and the record does not contain a recent diagnosis of such separate and distinct disability prior to the Veteran's filing of a claim.

CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a leg infection have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  

2.  The criteria for service connection for drug abuse have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.301, 3.303, 3.310 (2015).

3.  The criteria for service connection for a sleep disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

4.  The criteria for service connection for fatigue have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

5.  The criteria for service connection for concentration problems have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a November 2007 letter, sent prior to the initial unfavorable decision issued in August 2008, advised the Veteran of the evidence and information necessary to substantiate his service connection claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. §§§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this regard, the Veteran's service treatment records as well as post-service VA treatment records have been obtained and considered.  He has not identified any additional, outstanding records that have not been requested or obtained.  

Additionally, the Veteran was afforded numerous general medical, skin, and psychiatric VA examinations during the course of the appeal.  The Board finds that such VA examinations are adequate to decide the issues as they are predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and appropriate examinations with diagnostic testing.  In this regard, the Board notes that such examinations failed to reveal a current diagnosis of a leg infection or drug abuse, or a current diagnosis of sleep disorder, fatigue, and concentration problems separate and distinct from his service-connected PTSD with major depressive disorder and a history of alcohol abuse.  Therefore, there is no need for a nexus opinion regarding such issues.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and/or opinion regarding the issues decided herein has been met.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  See Brammer  v. Derwinski, 3 Vet. App. 223 (1992).  The requirement of a current disability is satisfied when the Veteran has a disability at the time he files his service connection claim or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, when the record contains a recent diagnosis of disability prior to the Veteran's filing of a claim for benefits based on that disability, the report of the diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency. Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R.  § 3.310(b).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

A.  Leg Infection

The Veteran is seeking service connection for a left leg infection.  In his original October 2007 claim, the Veteran indicated that the disability began in December 1970 while he was in Vietnam.  He has further alleged that he had surgery on his leg to remove such infected tissue in Vietnam.  Additionally, at his April 2008 VA general medical examination, he reported that he had a mild infection in the left medial thigh that was incised and drained in 1971.

A statement submitted by one of the Veteran's friends indicated that the Veteran had written about an infection in his leg during service.  The Veteran's service treatment records indicate that, at the time of induction in November 1968, he had an infection of the ankle with burns and a scrape, which was not considered disqualifying.  However, the remainder of his service treatment records are negative for any infection of the leg.  

Furthermore, the Veteran's post-service treatment records are likewise negative for a leg infection.  In this regard, while such records reflect complaints of pain and numbness in the left leg and a diagnosis of left lumbar radiculopathy, there is no evidence of any infection of the leg.  Moreover, at various VA examinations conducted throughout the course of the appeal, to include at a skin examination in March 2008, a general medication examination in April 2008, and a skin examination in July 2015, no leg infection has been noted.

The Board finds that service connection for a leg infection cannot be established as the Veteran does not have a current disability during the pendency of the claim. Furthermore, the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.  See McClain, supra; Romanowsky, supra.  Specifically, the evidence of record contains no diagnosis in this regard and there has been no objective evidence of a leg infection.   

The Board has considered the Veteran's allegations that he had a leg infection during service and that he currently experiences pain and numbness.  In this regard, while he is competent to report a prior infection and current pain and numbness, the evidentiary record does not reflect that this pain or numbness has been attributed to an infection.  Rather, the records reflect that such symptoms may be associated with the Veteran's diagnosed left lumbar radiculopathy.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted; "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted"). 

Furthermore, the Board finds that any determination as to the presence of a current infection of the leg is medical in nature.  See Jandreau v. Nicholson, 492 F.3d 1372, 1977 (Fed. Cir. 2007).  Thus, the Veteran, as a layperson, is not competent to offer a diagnosis with respect to the presence of an ongoing leg infection as he does not possess the requisite specialized knowledge.  In this regard, such a diagnosis requires medical expertise and testing.  Therefore, as such is a complex medical question, the Veteran is not competent to offer a diagnosis in this regard.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). 

Therefore, the Veteran's claim must be denied, as the evidence of record shows no current disability for which service connection can be granted with respect to an alleged leg infection.  See Brammer, supra (in the absence of proof of the claimed disability, there can be no valid claim). 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a leg infection.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

B.  Drug Abuse

The Veteran is also seeking entitlement to service connection for drug abuse as secondary to service-connected PTSD.  As discussed above, by an August 2015 rating decision, entitlement to service connection for alcohol abuse as secondary to service-connected PTSD was granted.  

The Board recognizes that service connection cannot be granted for a disability that is the result of the veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs.  38 C.F.R. 
§ 3.301(a).  Drug abuse is the use of illegal drugs (including prescription drugs that are illegally or illicitly obtained), the intentional use of prescription or non-prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects. 38 C.F.R. § 3.301.  However, alcohol abuse and drug abuse that is a secondary result of an organic disease or disability is not considered willful misconduct.  38 C.F.R. §§ 3.301(c) (2), 3.301(c)(3). 

The Veteran's service records show that he was detained for drug possession during his period of service.  Additionally, his post-service VA treatment records reflect that, in July 2010, it was noted that the Veteran last used marijuana one year previously and cocaine two years previously.  However, such treatment records, as well as numerous VA psychiatric examinations, are entirely negative for a diagnosis of drug abuse.  In this regard, the mere use of drugs is not tantamount to a substance abuse disorder as defined by the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  

The Board finds that service connection for drug abuse cannot be established as the Veteran does not have a current disability during the pendency of the claim. Furthermore, the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.  See McClain, supra; Romanowsky, supra.  Specifically, the evidence of record contains no diagnosis in this regard.

The Board has considered the Veteran's allegations that he used drugs to cope with his PTSD symptomatology as well as his drug use during the pendency of the claim.  In this regard, while he is competent to report such use, which is documented in the record, the evidentiary record does not reflect that such use has been classified as a diagnosed substance abuse disorder.   

Furthermore, the Board finds that any determination as to the presence of a current drug abuse disorder is medical in nature.  See Jandreau v. Nicholson, 492 F.3d 1372, 1977 (Fed. Cir. 2007).  Thus, the Veteran, as a layperson, is not competent to offer a diagnosis with respect to the presence of a substance abuse disorder as he does not possess the requisite specialized knowledge.  In this regard, such a diagnosis requires medical expertise and testing.  Therefore, as such is a complex medical question, the Veteran is not competent to offer a diagnosis in this regard.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). 

Therefore, the Veteran's claim must be denied, as the evidence of record shows no current disability for which service connection can be granted with respect to an alleged drug abuse.  See Brammer, supra (in the absence of proof of the claimed disability, there can be no valid claim). 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for drug abuse.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

C.  Sleep Disorder, Fatigue, & Concentration Problems

The Veteran claims that he currently experiences a sleep disorder, fatigue, and concentration problems that began in service.  He also alleges that such are secondary to his service-connected PTSD and major depressive disorder with a history of alcohol abuse.

The Veteran's service treatment records are entirely negative for any complaints, treatment, or diagnoses related to a sleep disorder, fatigue, and concentration problems.  Furthermore, his post-service treatment records, to include numerous VA psychiatric examinations, are entirely negative for any currently diagnosed sleep disorder, fatigue, and/or concentration problems separate and distinct from his service-connected PTSD with major depressive disorder and a history of alcohol abuse.  Rather, the evidence reflects that such claimed disorders are symptoms and/or resulting impairments of his service-connected psychiatric disability.

Specifically, at the Veteran's April 2008 VA PTSD examination, he reported trouble sleeping and, upon mental status examination, sleep impairment was noted as the Veteran slept about two hours a night.  It was further observed that he had trouble going to sleep and trouble staying asleep, and that such impacted daytime activities by making him fatigued.  Based on such examination, which considered such symptomatology, the examiner diagnosed PTSD and major depressive disorder.  The examiner indicated that such impacted the Veteran's work and school life as he had trouble concentrating and difficulty sleeping that resulted in fatigue.  It was further documented that the Veteran had sleep disturbances due to nightmares and not wanting to go to sleep.

At the Veteran's May 2008 VA mental disorders examination, it was noted the Veteran's report of sleep problems since 1971, concentration problems since 1972, and decreased energy since 1990.  Upon mental status examination, it was again noted that the Veteran had sleep impairment due to difficulty maintaining and initiating sleep, and nightmares.  It was further noted that such resulted in the Veteran having a low energy level due to a lack of adequate sleep.  Based on such examination, which considered such symptomatology, the examiner diagnosed major depressive disorder.  It was further noted that such disability resulted in daily concentration problems.

At the Veteran's November 2010 VA PTSD examination, mental status examination again revealed sleep impairment with resulting daytime fatigue.  It was also noted that the Veteran's PTSD resulted in difficulty falling or staying asleep as well as difficulty concentrating.

Moreover, at his April 2008 VA general medical examination, it was specifically determined that the Veteran did not have a history of sleep apnea symptoms or neurological symptoms other than weakness in the right hand.

The Board finds that service connection for sleep disorder, fatigue, and concentration problems cannot be established as the Veteran does not have a current diagnosis of such alleged disorders separate and distinct from his service-connected PTSD with major depressive disorder and a history of alcohol abuse.  Furthermore, the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.  See McClain, supra; Romanowsky, supra.  

The Board has considered the Veteran's allegations that he experiences sleep disorder, fatigue, and concentration problems and, in fact, such statements are supported by the record.  However, they have been noted to be symptoms and/or resulting impairments associated with his service-connected psychiatric disability.  There is no evidence that he has separate and distinct diagnosed disorders manifested by a sleep disorder, fatigue, and/or concentration problems and the Veteran, as a lay person, is not competent to diagnose such separate and distinct disorders.   

In this regard, the Board finds that any determination as to the presence of a current disability separate and distinct from the Veteran's service-connected psychiatric disability manifested by a sleep disorder, fatigue, and/or concentration problems is medical in nature.  See Jandreau v. Nicholson, 492 F.3d 1372, 1977 (Fed. Cir. 2007).  Thus, the Veteran, as a layperson, is not competent to offer a diagnosis with respect to the presence of such a separate and distinct disorder as he does not possess the requisite specialized knowledge.  In this regard, such diagnoses require medical expertise and testing.  Therefore, as such are complex medical questions, the Veteran is not competent to offer diagnoses in this regard.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). 

Therefore, the Veteran's claims must be denied as the evidence of record shows no current disability for which service connection can be granted with respect to an alleged sleep disorder, fatigue, and concentration problems.  See Brammer, supra (in the absence of proof of the claimed disability, there can be no valid claim). 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for a sleep disorder, fatigue, and concentration problems.  As such, that doctrine is not applicable in the instant appeal, and his claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a leg infection is denied.  

Service connection for drug abuse is denied.

Service connection for a sleep disorder is denied. 

Service connection for fatigue is denied.

Service connection for concentration problems is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As an initial matter, the Board finds that the issue of entitlement to an increased rating for PTSD and major depressive disorder with a history of alcohol abuse, rated as 30 percent disabling prior July 12, 2010, and as 70 percent disabling from October 1, 2010, must be remanded in order to afford the Veteran proper due process.  In this regard, as discussed in the Introduction, despite the Veteran's notice of disagreement as to the evaluation of his PTSD, the AOJ issued a statement of the case in March 2013 only addressing the issue of entitlement to an effective date prior to October 1, 2010, for the award of a 70 percent rating for PTSD.  Additionally, while the AOJ subsequently issued supplemental statements of the case in May 2015 and August 2015, such likewise only addressed the effective date issue.  Consequently, a remand is necessary in order for the AOJ to issue a supplemental statement of the case in which the Veteran's claim of entitlement to an increased rating for his PTSD, rated as 30 percent disabling prior July 12, 2010, and as 70 percent disabling from October 1, 2010, is addressed and considers all evidence received during the appeal period.  Furthermore, prior to such adjudication, the AOJ should review the record and conduct any additionally indicated development as such matter has not been considered or reviewed by the AOJ since the issuance of the February 2011 rating decision.

With regard to his benign prostatic hyperplasia, onychodystrophy and splitting, and left leg radiculopathy, the Veteran contends that such are due to herbicide exposure.  The Board notes that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, will be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. 
§ 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The presumption of herbicide exposure extends to all veterans who served in Vietnam at any point between January 1962 and May 1975 regardless of whether diagnosed with a disease for which a presumption has been established.  See 38 U.S.C.A. § 1116(f), as redesignated and amended by the Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, § 201(c)(1)(C), 115 Stat. 976, 988 (2001).  

As the Veteran served in Vietnam during the requisite period, he is presumed to have been exposed to herbicides in the absence of affirmative evidence to the contrary.  In some circumstances, a disease associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Diseases associated with herbicide exposure are set forth in 38 C.F.R. § 3.309(e) but do not include benign prostatic hyperplasia, onychodystrophy and splitting, or radiculopathy.

However, although the Veteran is not entitled to a presumption of service connection for benign prostatic hyperplasia, onychodystrophy and splitting, and left leg radiculopathy based on exposure to herbicides, he is not otherwise precluded from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167 (1999) (indicating the principles set forth in Combee, which instead concerned exposure to radiation, are equally applicable in cases involving exposure to Agent Orange).  In Polovick v. Shinseki, the Court recognized that to permit the denial of service connection for a disease on the basis that it is not likely there is any nexus to service solely because the statistical analysis does not support presumptive service connection, would, in effect, permit the denial of direct service connection simply because there is no presumptive service connection.  23 Vet. App. 48, 55 (2009).  The Court maintained that this is contrary to the recognition in Stefl that "[t]he existence of presumptive service connection for a condition based on exposure to Agent Orange presupposes that it is possible for medical evidence to prove such a link before the National Academy of Sciences recognizes a positive association."  Polovick, Vet. App. at 55 (quoting Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007)).  The Agent Orange Updates use only a general statistical analysis to determine whether a disease should be service connected on a presumptive basis and not to the likelihood that any individual's health problem is associated with or caused by the herbicides in question. 

Consequently, a remand is necessary in order to obtain opinions with regard to whether the Veteran's benign prostatic hyperplasia, onychodystrophy and splitting, and left leg radiculopathy are related to his in-service exposure to herbicides.

The Board also recognizes that early onset peripheral neuropathy is a presumptive disease related to herbicide exposure under 38 C.F.R. § 3.309(e).  In this regard, the Board notes that the Veteran's Virtual VA file contains an examination report from December 2015, which includes an opinion regarding whether the Veteran's left leg peripheral neuropathy is related to his period of service, to include his exposure to herbicides.  The Board recognizes that a supplemental statement of the case was not prepared after the completion of this examination; however, because the Board is remanding the claim to provide for additional development, the Veteran is not prejudiced in this regard.  The examiner provided a negative opinion on the basis that there was no evidence that the Veteran's peripheral neuropathy was found in service or within one year from his exposure.  The Board notes, however, that the Veteran has continually maintained that he began experiencing symptoms of numbness in his leg in service.  Therefore, the addendum opinion must reflect consideration to the Veteran's lay statements regarding onset and continuity of the symptoms associated with his claim of service connection for left leg numbness.  

Also, with regard to the Veteran's claim of entitlement to service connection for benign prostatic hyperplasia, the Board notes that his service treatment records reflect that, in September 1969, the Veteran reported that he had been wetting his bed for the past four weeks.  In December 1969, he complained of a three month history of frequency of urination, enuresis, and abdominal pain.  The impression was possible prostatitis.  Therefore, the examiner will also be requested to offer an opinion as to whether the Veteran's benign prostatic hyperplasia is related to such in-service complaints.

Turning to the Veteran's claim of service connection for a right wrist disorder, which has been diagnosed as carpi radialis tendonitis, the Board recognizes that the Veteran had in-service complaints of right wrist pain.  Specifically, in June 1969, the Veteran complained of right wrist pain.  Further, in July 1969, the Veteran complained of transient pain and swelling at the ulnar wrist for approximately six weeks.  The examiner noted localized tenderness at the wrist, and he noted that the Veteran had full range of motion.  The X-ray was negative, but a cast was provided due to the trauma from drumming.  The examiner indicated that a change of duty may be necessary.  His wrist improved but was reinjured in a helicopter crash.  In September 1969, the Veteran complained of a problem with his right hand.  The Veteran has reported that he had pain in his wrist "all the time" during his period of service.  See December 2007 Veteran statement.  

The Veteran was provided a VA examination in November 2012.  At that time, the examiner noted a diagnosis of chronic sprained right wrist.  The examiner reviewed the entire claims file, noted the Veteran's history of wrist pain, dating back to his period of active service, and conducted a full examination.  The Veteran had reduced palmar flexion and reduced dorsiflexion.  There was less movement than normal, weakened movement, and pain on movement; the Veteran also had reduced muscle strength in the right wrist.  Diagnostic testing was performed and there was slight bulbous appearance to the ulnar styloid, which the radiologist indicated may be related to an old fracture.  The radiologist also noted that there was minimal bony spurring about the first carpal metacarpal joint with a suggestion of minimal cystic change in the first metacarpal base.  The radiologist identified minimal appearing changes and noted that the primary diagnosis was minor abnormality.  

The examiner provided the opinion that it the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  By way of rationale, the examiner indicated that the Veteran's current right wrist problem is "difficult to relate to an in-service injury" from 1969.  The examiner further stated that there is no continuous follow-up of treatment for the right wrist injury.  In Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007), the Court held that when VA provides a veteran with a medical examination related to a claim for service connection, the examination must be adequate.  In this case, the Veteran has consistently contended that his right wrist condition is related to his period of service, to include his complaints of wrist pain therein.  However, the examiner did not provide an adequate rationale for the opinion that the current disability is not related to the in-service event.  The examiner also did not adequately address the Veteran's lay contentions.  Instead, the examiner simply stated that it is difficult to provide a link because the Veteran had not continued to seek treatment for the condition since service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304   (2008) (holding that a medical opinion that contains only data and conclusions without any supporting analysis is accorded no weight).  In light of the foregoing, the Board finds that an addendum opinion is required to adjudicate the Veteran's claim.  

Finally, with regard to the Veteran's claim of entitlement to an earlier effective date for his TDIU, the Board finds that, as the outcome of the remanded increased rating and service connection claims could impact the outcome of such matter, it is inextricably intertwined with the remanded claims and adjudication of the earlier effective date claim must be deferred pending the outcome of such claims. See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).

Accordingly, the case is REMANDED for the following action:

1.  Forward the record and a copy of this Remand to appropriate VA examiner to render opinions regarding the etiology of the Veteran's benign prostatic hyperplasia, onychodystrophy and splitting, and left leg radiculopathy.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

The examiner is advised that the Veteran is presumed to have been exposed to herbicides during his service in the Republic of Vietnam.  The examiner is asked to consider the Veteran's lay statements concerning the onset of benign prostatic hyperplasia, onychodystrophy and splitting, sleep disability, fatigue, concentration problems, and left leg radiculopathy.  In light of the foregoing, the examiner is asked to determine the following:

For each condition, is it at least as likely as not (50 percent or greater probability) that the condition is etiologically related to his period of service, to include in-service herbicide exposure?*  For the Veteran's benign prostatic hyperplasia, the examiner should specifically address whether such is related to the Veteran's in-service urinary complaints documented in September 1969 and December 1969 with a diagnosis of possible prostatitis.

With regard to the Veteran's claim of entitlement to service connection for left leg radiculopathy, the examiner is asked to consider and discuss the Veteran's lay statements regarding his numbness in his leg, which he has stated has occurred since he was in service.

*The Board is cognizant that there is no VA presumption of service connection for benign prostatic hyperplasia, onychodystrophy and splitting, sleep disability, fatigue, and concentration problems due to herbicide exposure.  The Agent Orange Updates, however, use only a general statistical analysis to determine whether a disease should be service connected on a presumptive basis and not to the likelihood that any individual's health problem is associated with or caused by the herbicides in question.  The Board seeks a medical opinion on the likelihood that THIS Veteran's benign prostatic hyperplasia, sleep disability, fatigue, and concentration problems is related to HIS herbicide exposure given HIS medical history, family history, absence of other risk factors, etc.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report. 

2.  Return the claims file, to include a copy of this remand, to the November 2012 VA examiner for an addendum opinion regarding the Veteran's right wrist disorder.  If the examiner who drafted the November 2012 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.

Following a review of the claims file, the reviewing examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right wrist disorder, diagnosed as carpi radialis tendonitis, had its clinical onset during service or is due to any event or incident of the Veteran's period of active service, to include his musical duties, helicopter crash, and/or complaints noted in June 1969, July 1969, and September 1969.  In this regard, the examiner should specifically comment on the in-service complaints and injuries as well as the Veteran's contentions.  

The examiner is advised that the Veteran is competent to report in-service events and treatment, and his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report. 

3.  With regard to the Veteran's claim for an increased rating for his PTSD, rated as 30 percent disabling prior July 12, 2010, and as 70 percent disabling from October 1, 2010, the AOJ should review the record and conduct any additionally indicated development as such matter has not been considered or reviewed by the AOJ since the issuance of the February 2011 rating decision.
 
4.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims, to specifically include the issue of entitlement to an increased rating for PTSD and major depressive disorder with a history of alcohol abuse, rated as 30 percent disabling prior to July 12, 2010, and as 70 percent disabling from October 1, 2010, should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations. The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


